MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Apr 26 2019, 8:47 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                     Curtis T. Hill, Jr.
Appellate Public Defender                                 Attorney General of Indiana
Crown Point, Indiana
                                                          Taylor C. Byrley
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antonio Devaughn Williams,                                April 26, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2826
        v.                                                Appeal from the
                                                          Lake Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Diane Ross Boswsell, Judge
                                                          Trial Court Cause No.
                                                          45G03-1710-F3-39



Vaidik, Chief Judge.



                                     Case Summary

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019                  Page 1 of 7
[1]   Antonio Devaughn Williams appeals his twelve-year sentence for Level 3

      felony rape. He contends that his sentence is inappropriate in light of the nature

      of the offense and his character. We affirm.



                            Facts and Procedural History
[2]   Williams stipulated to the following facts. On the evening of July 8, 2017,

      Williams went looking for K.W., whom he had recently broken up with. That

      night, K.W. was visiting P.H., a mutual friend of both her and Williams, at his

      apartment in Gary. At some point, Williams arrived at the apartment complex

      to look for K.W. K.W. began receiving text messages from Williams asking

      where she was, what she was doing, and telling her that she “better not be

      screwing around with [P.H.].” Tr. p. 31. Then Williams approached the front

      door of P.H.’s apartment and began to knock aggressively, calling for K.W. to

      come out. At one point, Williams threatened to vandalize K.W.’s car if she did

      not come outside. Williams also put his ear up to the door to try and hear

      K.W. and P.H. in the apartment. He paced up and down the hallway outside

      P.H.’s apartment, got on and off the elevator, and then went back to knocking

      on the door. Williams did this for more than an hour.


[3]   Eventually, Williams yelled that he was leaving, so K.W. thought that it was

      safe for her to leave P.H.’s apartment. K.W. exited P.H.’s apartment and made

      her way toward the elevator. When the elevator doors opened, Williams

      jumped out, knocked K.W. to the ground, and dragged her into the elevator.

      At that point, K.W. realized that Williams had a gun. Once inside the elevator,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 2 of 7
      Williams began hitting and stomping on K.W., ultimately causing her to have a

      black eye. As the elevator reached the ground floor, Williams took K.W.’s cell

      phone and broke it before running out of the apartment building.


[4]   K.W. got up from the elevator floor and began making her way to her car,

      which was parked in a nearby parking lot. As K.W. was getting in her car,

      Williams ran up behind her, took her car keys, and started hitting her again.

      Williams threatened K.W. and then forced her to drive to his apartment. Once

      K.W. was inside Williams’s apartment, he made her “remove her clothing so

      he could inspect whether or not she had sex that night.” Appellant’s App. Vol.

      II p. 47. Dissatisfied, Williams then “held K.W. down by the arms, smelled

      her, and had sexual intercourse with her, while K.W. cried and told him to

      stop.” Id. K.W. was unable to leave Williams’s apartment until the next

      morning. As K.W. was leaving, she began arguing with him. During the

      argument, K.W. grabbed a small knife from her car and punctured one of

      Williams’s car tires. Williams then ran toward K.W., kicked her, caused her to

      fall backward and break her wrist. They struggled for the knife, and once

      Williams was able to gain control over it, he punctured two of K.W.’s car tires

      and stabbed her in the calf.


[5]   In October, the State charged Williams with twelve counts: one count of Level

      3 felony criminal confinement; one count of Level 3 felony rape; two counts of

      Level 5 felony criminal confinement; one count of Level 5 felony domestic

      battery resulting in serious bodily injury; one count of Level 5 felony domestic

      battery by means of a deadly weapon; one count of Level 6 felony criminal

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 3 of 7
      confinement; one count of Level 6 felony pointing a firearm; one count of Level

      6 felony sexual battery; one count of Level 6 felony domestic battery resulting

      in moderate bodily injury; one count of Class A misdemeanor domestic battery;

      and one count of Class A misdemeanor interference with the reporting of a

      crime. In August 2018, Williams and the State entered into a plea agreement.

      According to the agreement, Williams would plead guilty to one count of Level

      3 felony rape and the State would dismiss the remaining charges. Sentencing

      was left to the discretion of the trial court with a cap of fourteen years, two

      years less than the maximum sentence of sixteen years. Id. at 43; see also Ind.

      Code § 35-50-2-5(b) (“A person who commits a Level 3 felony shall be

      imprisoned for a fixed term of between three (3) and sixteen (16) years, with the

      advisory sentence being nine (9) years.”).


[6]   At the October 31 sentencing hearing, the trial court identified mitigating and

      aggravating circumstances. As for mitigators, the court found that Williams

      had no prior criminal history. The court found the following aggravators: that

      Williams was lying in wait for K.W.; that Williams used a deadly weapon

      during the commission of the crime; and that the nature of the offense was

      humiliating, for example, when Williams smelled K.W. to see if she had sex

      with P.H. before raping her. The court then concluded:


              [T]his attack was brutal. . . . Something else was going on that
              day. I can’t imagine a man who never had this kind of history all
              of a sudden jumping off to this degree. I understand people get
              jealous and they do crazy things when they get jealous, but this
              was beyond that. This was beyond that.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 4 of 7
      Tr. pp. 37-38. The court sentenced Williams to twelve years in the Indiana

      Department of Correction.


[7]   Williams now appeals.



                                 Discussion and Decision
[8]   Williams contends that his twelve-year sentence is inappropriate. He asks us to

      reduce it pursuant to Indiana Appellate Rule 7(B), which provides that an

      appellate court “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Because we generally defer to the judgment of trial courts in

      sentencing matters, Norris v. State, 27 N.E.3d 333, 335-36 (Ind. Ct. App. 2015),

      defendants have the burden of persuading us that their sentences are

      inappropriate, Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

      “Whether a sentence is inappropriate ultimately turns on the culpability of the

      defendant, the severity of the crime, the damage done to others, and a myriad

      of other facts that come to light in a given case.” Id. (citing Cardwell v. State, 895

      N.E.2d 219, 1224 (Ind. 2008)).


[9]   Regarding the nature of the offense, we begin by noting that Williams’s rape of

      K.W. was accompanied by other violent acts and that as a result he was

      charged with and could have easily been convicted of multiple additional

      felonies and gotten a much longer sentence. Indeed, Williams concedes that


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 5 of 7
       “the facts of this offense are troubling.” Appellant’s Br. p. 10. The trial court

       described the offense as “brutal” and “humiliating.” Tr. pp. 37-38. First,

       Williams waited outside P.H.’s apartment for over an hour. Then when K.W.

       exited the apartment Williams jumped out of the elevator, knocked her to the

       ground, and dragged her into the elevator. As soon as he pulled her inside the

       elevator, Williams began hitting and stomping on K.W. Next, although he

       briefly ran off after the elevator attack, Williams returned in time to intercept

       K.W. in the parking lot. He took her car keys, threatened her, and forced her to

       drive to his apartment. Once he had K.W. inside his apartment, Williams

       made her remove her clothes, held her down, and smelled her to inspect

       whether she had had sex that night. He had sexual intercourse with K.W.

       while she cried and told him to stop. Finally, when K.W. left his apartment the

       next morning, an argument ensued that ended with Williams stabbing K.W. in

       the calf. The nature of the offense supports Williams’s twelve-year sentence.


[10]   As for Williams’s character, he argues that “his action[s] that night w[ere] an

       aberration.” Appellant’s Br. p. 10. His PSI reveals that he has a supportive

       family and friends and no criminal record. It is also true that at the time of the

       offense Williams was in his last year of college and working two jobs and that

       at sentencing he expressed remorse. But even if these things favor Williams’s

       assertion that this was out of character, they do not overcome the brutal and

       humiliating nature of this offense. As the trial court stated, “people get jealous

       and they do crazy things when they get jealous, but this was beyond that.” Tr.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 6 of 7
       38. Williams has failed to persuade us that his twelve-year sentence is

       inappropriate.


[11]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2826 | April 26, 2019   Page 7 of 7